DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 1/27/2022, wherein Claims 1-4, 7, and 9-11 were amended and claims 19-20 were added.
Response to Arguments
Applicant argues that Hu does not disclose or render obvious a drive lug, and a groove formed in the drive lug and having a cross-sectional shape that has a torsion constant or a second polar moment of area that is adapted to cause failure of the drive lug prior to failure of the internal component during operation of the tool. The Office respectfully disagrees. Although Hu does not explicitly disclose the groove having a cross-sectional shape that has a torsion constant or a second polar moment of area that is adapted to cause failure of the drive lug prior to failure of the internal component during operation of the tool, Hu discloses a drive lug with a groove formed in the drive lug the groove having cross-sectional shape that has a torsion constant (The groove in Hu’s prior art has a circular cross-sectional shape and every material has a torsion constant as a torsion constant is the ability of any material to resist torsion), regarding the limitation of the cross-sectional shape torsion constant being adapted to cause failure of the drive lug prior failure of the internal component during operation of the tool, Applicant is reminded that it is a functional limitation and that Hu meets the structural limitation of the tool as claimed by Claim 1 and 7 (See Fig. 13), MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus
Furthermore, it is known in the art that when torsional forces are applied to a cylinder, stress concentration increases in areas with diminished radius in a cylindrical tool, thus causing failure in the area with reduced radius first. This is evidenced in a visual manner by Betancur Gomez in Comparison of Stress Concentration Curves for Different Geometries of Machine Elements Obtained via Simulation and Experimentation (NPL U) see table 4 line 3 demonstrating the results of stress concentrations on a grooved cylinder and page 98-99 disclosing that “independent of the type of load, stress concentration increases with diminished radius” and “abrupt change of the cross-sectional area results more damaging for graded shafts subjected to axial load”. Therefore, the arguments that “Hu fails to disclose, and would not have rendered obvious, a drive lug, and a groove formed in the drive lug and having a cross-sectional shape that has a torsion constant that is adapted to cause failure of the drive lug prior to failure of the internal component during operation of the tool” are not persuasive because Hu does have the reduced radius (Groove) having a cross-sectional shape in the lug, and this groove inherently has a Torsion constant “that is adapted to cause failure of the drive lug prior to failure of the internal component during operation of the tool” as it is known that stress concentration increases in diminished radius and abrupt changes (Groove of Hu) in cross-sectional areas will result in failure to shafts subject to loads. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 12-14 are rejected under 35 U.S.C. 102\"(a)(1)\" as being anticipated by Bobby Hu (US 20050097995 A1, Hereinafter “Hu”).
Regarding Claim 1 Hu discloses A tool including an internal component (See Fig. 13), comprising: 
a drive lug (See Annotated Fig. 13); and 
a groove (See Fig. 9 where the groove 13 is shown, Annotated Fig. 13 & ¶35 of Hu “A resilient retaining member 14 (a C-clip in this embodiment) is mounted in the annular groove 13”) formed in the drive lug (See Annotated Fig. 13) and having cross-sectional shape (The groove 13 has a circular cross-sectional shape) that has a torsion constant (The groove in Hu’s prior art has a circular cross-sectional shape and every material has a torsion constant as a torsion constant is the ability of any material to resist torsion) adapted to cause failure of the drive lug prior to failure of the internal component during operation of the tool.
The recitation “adapted to cause failure of the drive lug prior to failure of the internal component during operation of the tool” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the cross section of the groove being adapted to promote failure (Functional language) not the claimed structure of the tool. The prior art meets all of the structural claimed limitations of the claimed tool groove having a cross sectional shape with a torsional constant, thus would be capable of being adapted to promote failure of the drive lug prior to failure of the internal component if enough torque is applied to the tool. Therefore, the prior art of record would be able of being adapted to promote failure of the drive lug prior to failure of the internal component, meeting therefore the claimed limitations.
Furthermore, it is known in the art that when torsional forces are applied to a cylinder, stress concentration increases in areas with diminished radius in a cylindrical tool, thus causing failure in the area with reduced radius first. This is evidenced in a visual manner by Betancur Gomez in Comparison of Stress Concentration Curves for Different Geometries of Machine Elements Obtained via Simulation and Experimentation (NPL U) see table 4 line 3 demonstrating the results of stress concentrations on a grooved cylinder and page 98-99 disclosing that “independent of the type of load, stress concentration increases with diminished radius” and “abrupt change of the cross-sectional area results more damaging for graded shafts subjected to axial load”. Therefore, the arguments that “Hu fails to disclose, and would not have rendered obvious, a drive lug, and a groove formed in the drive lug and having a cross-sectional shape that has a torsion constant that is adapted to cause failure of the drive lug prior to failure of the internal component during operation of the tool” are not persuasive because Hu does have the reduced radius (Groove) having a cross-sectional shape in the lug, and this groove inherently has a Torsion constant “that is adapted to cause failure of the drive lug prior to failure of the internal component during operation of the tool” as it is known that stress concentration increases in diminished radius and abrupt changes (Groove of Hu) in cross-sectional areas will result in failure to shafts subject to loads. 

    PNG
    media_image1.png
    530
    612
    media_image1.png
    Greyscale

Regarding Claim 5 Hu discloses the tool of claim 1, wherein the drive lug is a squared drive lug. (12, See Annotated Fig. 13)
 Regarding Claim 6 Hu discloses the tool of claim 1, wherein the groove has an arcuate cross-section. The groove (13) of Hu is an annular groove making to have an arcuate cross section from the top (See Fig. 9 and annotated Fig. 13).  
Regarding Claim 7 Hu discloses a tool comprising: a handle (See annotated Fig. 13); a ratchet head(See annotated Fig. 13) extending from the handle and including an internal component(See Fig. 13); and a drive lug (See Fig. 13) extending from the ratchet head and adapted to engage a work piece, the drive lug including: a first end portion (See Annotated Fig. 13) proximate to the ratchet head; a second end portion (See annotated Fig. 13) distal from the ratchet head; and a groove (See Fig. 9, where the groove 13 in shown, annotated Fig. 13 & ¶35 of Hu “A resilient retaining member 14 (a C-clip in this embodiment) is mounted in the annular groove 13”) formed in the drive lug between the first and second end portions, wherein the groove has a cross-sectional shape (The groove 13 has a circular cross-sectional shape)  that has at a torsion constant (The groove in Hu’s prior art has a circular cross-sectional shape and every material has a torsion constant as a torsion constant is the ability of any material to resist torsion) that is adapted to cause failure of the drive lug prior to failure of the internal component during operation of the tool.
The recitation “adapted to cause failure of the drive lug prior to failure of the internal component during operation of the tool” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the cross section of the groove being adapted to promote failure (Functional language) not the claimed structure of the tool. The prior art meets all of the structural claimed 
Furthermore, it is known in the art that when torsional forces are applied to a cylinder, stress concentration increases in areas with diminished radius in a cylindrical tool, thus causing failure in the area with reduced radius first. This is evidenced in a visual manner by Betancur Gomez in Comparison of Stress Concentration Curves for Different Geometries of Machine Elements Obtained via Simulation and Experimentation (NPL U) see table 4 line 3 demonstrating the results of stress concentrations on a grooved cylinder and page 98-99 disclosing that “independent of the type of load, stress concentration increases with diminished radius” and “abrupt change of the cross-sectional area results more damaging for graded shafts subjected to axial load”. Therefore, the arguments that “Hu fails to disclose, and would not have rendered obvious, a drive lug, and a groove formed in the drive lug and having a cross-sectional shape that has a torsion constant that is adapted to cause failure of the drive lug prior to failure of the internal component during operation of the tool” are not persuasive because Hu does have the reduced radius (Groove) having a cross-sectional shape in the lug, and this groove inherently has a Torsion constant “that is adapted to cause failure of the drive lug prior to failure of the internal component during operation of the tool” as it is known that stress concentration increases in diminished radius and abrupt changes (Groove of Hu) in cross-sectional areas will result in failure to shafts subject to loads. 
Regarding Claim 8 Hu discloses the tool of claim 7, wherein the internal component is one or more of a gear (130) and a pawl disposed in the ratchet head (See ¶41 of Hu, “The wrench can be of the type including a gear and a switching member. As illustrated in FIG. 13”
Regarding Claim 9 Hu discloses the tool of claim 10, wherein the diameter is a minimum diameter across the groove. (See Fig. 9 and Annotated Fig. 13, Where the diameter on the groove is a minimum diameter compared with the diameter of the other parts of the drive lug) 
Regarding Claim 12 Hu discloses the tool of claim 7, wherein the drive lug is a square drive lug (12, See Annotated Fig. 13).  
Regarding Claim 13 Hu discloses the tool of claim 7, wherein the groove has an arcuate cross-section. The groove (13) of Hu is an annular groove making to have an arcuate cross section (See Fig. 9 and annotated Fig. 13).  
Regarding Claim 14 Hu discloses the tool of claim 7, wherein the internal component is one or more of a gear and pawl (Gear 23, See Annotated Fig. 13 and ¶41 of Hu). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 10, 11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu.
Regarding Claim 3 Hu discloses the tool of claim 1, wherein the wherein the drive lug is square drive lug, and wherein the cross-sectional shape has a diameter (See Annotated Fig. 13, the diameter is a cylinder) Hu is silent to the square drive lug being 3/8 inches and that the diameter of the cylinder torsionally fails at a same load as a ¼ inch square drive lug. 
Applicant has not disclosed that the tool having a 3/8 inch square drive lug solves any stated problem or is for any particular purpose and per the applicant’s disclosure in Page 6 line 10 to 16 is not a critical feature since is does not discloses any criticality and states that this limitation is part of the Page 6 line 10-16 of applicant specification where the applicant states that the drive lug may be 3/8 inches and is used as an example). 
Moreover, it appears that Hu would perform equally well by having the tool with a 3/8 inch square drive lug as it is a standard sizes as it is known in the art (See NPL attached in previous Office Action - Ref U – GGG-W-660A Table III Page 4 for example).. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Hu Tool to have the drive lug being 3/8 inches as does not appear to provide any unexpected results. 
The recitation “torsionally fails at a same load as a ¼ inch square drive lug” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of failing not the claimed structure of the tool. The prior art meets all of the structural claimed limitations of the claimed tool, thus would be capable of doing torsionally failing at a same load as the drive lug when enough torsion is applied for them to fail at the same time. Therefore the prior art of record would be able to torsionally fail at a same load as a ¼ inch drive lug, meeting therefore the claimed limitations.
Regarding Claim 2 Hu discloses the tool of claim 3, wherein the diameter is a minimum diameter across the groove. (See Fig. 9 and Annotated Fig. 13, Where the diameter on the groove is a minimum diameter compared with the diameter of the other parts of the drive lug) 
Regarding Claim 4 Hu discloses the tool of claim 1, wherein the drive lug is a square drive lug and wherein the cross-sectional shape has a diameter of a circle (The cross-sectional shape of the groove has a diameter of a circle). Hu is silent on the drive lug being a 3/8 inch square drive lug, and wherein the diameter of the tool with a same second polar moment of area as a square section of a ¼ Page 5, line 10) the definition of second polar moment of area is the resistance to torsional deformation which concurs with the known definition “The polar moment of inertia, also known as second polar moment of area is a shaft or beam's resistance to being distorted by torsion, as a function of its shape. The rigidity comes from the object's cross-sectional area only, and does not depend on its material composition or shear modulus. The greater the magnitude of the polar moment of inertia, the greater the torsional resistance of the object (see https://en.wikipedia.org/wiki/Polar_moment_of_inertia).”  However, Applicant has not disclosed that the tool having a 3/8 inch square drive lug and having the same second polar moment of area as a square section of a ¼ inch square drive lug solves any stated problem or is for any particular purpose and per the applicant’s disclosure in Page 5 line 16 to 20 is not a critical feature since is does not discloses any criticality and states that this limitation is part of the design of the ratchet mechanism (Page 5 line 16 to 20 and Page 6 line 15-16 of applicant specification where this measurements where used as an example). 
Moreover, it appears that Hu would perform equally well by having the tool with a 3/8 inch square drive lug with the same second polar moment of area as a square section of a ¼ inch square drive lug as this are standardized sizes as it is known in the art (See NPL attached in previous Office Action - Ref U – GGG-W-660A Table III Page 4 for example). Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Hu Tool to have the same second polar moment of area as a square section of the drive lug because the tool having the same second polar moment of area as a square section of the drive lug does not appear to provide any unexpected results. 
Regarding Claim 10 Hu discloses the tool of claim 7, wherein the wherein the drive lug is square drive lug, and the cross-sectional shape has a diameter (See Annotated Fig. 13, diameter) Hu is silent to 
Applicant has not disclosed that the tool having a 3/8 inch square drive lug solves any stated problem or is for any particular purpose and per the applicant’s disclosure in Page 6 line 10 to 16 is not a critical feature since is does not discloses any criticality and states that this limitation is part of the design of the ratchet mechanism (Page 6 line 10-16 of applicant specification where the applicant states that the drive lug may be 3/8 inches and is used as an example). 
Moreover, it appears that Hu would perform equally well by having the tool with a 3/8 inch square drive lug as it is a standard size. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Hu Tool to have the drive lug being 3/8 inches as does not appear to provide any unexpected results. Furthermore, it is known in the art that drive lug sizes and lengths are standardized (See NPL attached in previous Office Action - Ref U – GGG-W-660A Table III Page 4 for example). 
The recitation “torsionally fails at a same load as a ¼ inch square drive lug” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of failing not the claimed structure of the tool. The prior art meets all of the structural claimed limitations of the claimed tool, thus would be capable of doing torsionally failing at a same load as the drive lug when enough torsion is applied for them to fail at the same time. Therefore the prior art of record would be able to torsionally fail at a same load as a ¼ inch drive lug, meeting therefore the claimed limitations.
Regarding Claim 11 Hu discloses the tool of claim 7, wherein the drive lug is a square drive lug and wherein the cross-sectional shape has a diameter of a circle (The cross-sectional shape of the groove has a diameter of a circle). Hu is silent on the drive lug being a 3/8 inch square drive lug, and wherein the diameter of the tool with a same second polar moment of area as a square section of a ¼ inch square drive lug. Regarding the limitation of the tool having the same second polar moment of area as square section of a ¼ inch square drive lug, per applicant specification (Page 5, line 10) the definition of second polar moment of area is the resistance to torsional deformation which concurs with the known definition “The polar moment of inertia, also known as second polar moment of area is a shaft or beam's resistance to being distorted by torsion, as a function of its shape. The rigidity comes from the object's cross-sectional area only, and does not depend on its material composition or shear modulus. The greater the magnitude of the polar moment of inertia, the greater the torsional resistance of the object (see https://en.wikipedia.org/wiki/Polar_moment_of_inertia).”  However, Applicant has not disclosed that the tool having a 3/8 inch square drive lug and having the same second polar moment of area as a square section of a ¼ inch square drive lug solves any stated problem or is for any particular purpose and per the applicant’s disclosure in Page 5 line 16 to 20 is not a critical feature since is does not discloses any criticality and states that this limitation is part of the design of the ratchet mechanism (Page 5 line 16 to 20 and Page 6 line 15-16 of applicant specification where this measurements where used as an example). 
Moreover, it appears that Hu would perform equally well by having the tool with a 3/8 inch square drive lug with the same second polar moment of area as a square section of a ¼ inch square drive lug as this are standardized sizes as it is known in the art (See NPL attached in previous Office Action - Ref U – GGG-W-660A Table III Page 4 for example
Regarding Claim 15, Hu teaches the tool of claim 1, Hu is silent on the drive lug having a length measured from a center of the groove to an end portion of the drive lug of about 0.37 inches. However, Applicant has not disclosed that the tool having a length measured from a center of the groove to an end portion of the drive lug of about 0.37 inches solves any stated problem or is for any particular purpose and per the applicant’s disclosure in Page 6 example where it is disclosed that the tool “may” have the claimed length L1 being .369 inches suggesting that the measurements could be different.  
Moreover, it appears that Hu would perform equally well by having the drive lug having a length measured from a center of the groove to an end portion of the drive lug of about 0.37 inches.
Furthermore as the referenced prior art of Hu has a drive lug with a length and a groove except for the measure of the length and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the groove along the drive lug with a length enough to engage the socket or work piece while also enabling the groove to fail or fracture or shear, since it has been held that discovering an optimum value or a result effective variable involves only a routine skill in the art. In re Boesch, 617 F.2D 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 16, Hu as modified teaches the tool of claim 3, Hu is silent on the diameter being about 0.285 inches, and the groove has a radius of curvature of about 0.03. However, Applicant has not disclosed that the diameter being about 0.285 inches, and the groove has a radius of curvature of about 0.03 solves any stated problem or is for any particular purpose and this measurements where only disclosed in the example of Page 6.
Moreover, it appears that Hu would perform equally well by having the diameter being about 0.285 inches, and the groove having a radius of curvature of about 0.03. 
Furthermore as the referenced prior art of Hu has a groove with a diameter and a radius of curvature except for the diameter being about .285 and the radius of curvature being .03 it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 17, Hu teaches the tool of claim 7, Hu is silent on the drive lug having a length measured from a center of the groove to an end portion of the drive lug of about 0.37 inches. However, Applicant has not disclosed that the tool having a length measured from a center of the groove to an end portion of the drive lug of about 0.37 inches solves any stated problem or is for any particular purpose and per the applicant’s disclosure in Page 6 example where it is disclosed that the tool “may” have the claimed length L1 being .369 inches suggesting that the measurements could be different.  
Moreover, it appears that Hu would perform equally well by having the drive lug having a length measured from a center of the groove to an end portion of the drive lug of about 0.37 inches.
Furthermore the referenced prior art of Hu has a drive lug with a length and a groove except for the measure of the length and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the groove along the drive lug with a length enough to engage the socket or work piece while also enabling the groove to fail or fracture or shear, since it has been held that discovering an optimum value or a result effective variable involves only a routine skill in the art. In re Boesch, 617 F.2D 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 18, Hu as modified teaches the tool of claim 10, Hu is silent on the diameter being about 0.285 inches, and the groove has a radius of curvature of about 0.03. However, Applicant has not disclosed that the diameter being about 0.285 inches, and the groove has a radius of curvature of about 0.03 solves any stated problem or is for any particular purpose and this measurements where only disclosed in the example of Page 6.

Furthermore as the referenced prior art of Hu has a groove with a diameter and a radius of curvature except for the diameter being about .285 and the radius of curvature being .03 it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a diameter of the groove being smaller than the drive lug and a small radius of curvature to enable the groove to fail or fracture or shear according to the principle of material mechanics, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 19 Hu teaches the tool of claim 14, Hu is silent to the drive lug being integral with the gear. MPEP 2144.04C stablishes an obviousness rationale for making a claimed structure integral if there was any desirable reason to make it integral. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the parts to be integral instead of separate as an alternative. As it would be considered desirable for structural rigidity purposes as having the drive lug being integral with the gear improves the structural rigidity of the tool, it thus would have been obvious to one of ordinary skill in the art to make the frame material removable for that purpose.
Regarding Claim 20 Hu teaches the tool of claim 8, Hu is silent to the drive lug being integral with the gear. MPEP 2144.04C stablishes an obviousness rationale for making a claimed structure integral if there was any desirable reason to make it integral. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the parts to be integral instead of separate as an alternative. As it would be considered desirable for structural rigidity purposes as having the drive lug being integral with the gear improves the structural rigidity of the tool, it thus would have been obvious to one of ordinary skill in the art to make the frame material removable for that purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723